                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                           DISTRICT OF NEVADA
                 6                                                     ***
                 7    UNITED STATES OF AMERICA,                                Case No. 2:17-CR-405 JCM (VCF)
                 8                                             Plaintiff(s),                   ORDER
                 9             v.
               10     JERRY LEE EDWARDS,
               11                                            Defendant(s).
               12
               13             Presently before the court is the matter of USA v. Edwards, case no. 2:17-cr-00405-JCM-
               14     VCF-1.
               15             Jury trial in this case is currently scheduled to begin on January 7, 2019 at 9:00 am. (ECF
               16     No. 34). However, defendant Jerry Edwards (“defendant”) has informed that the court that he is
               17     considering entering a guilty plea prior to trial. Accordingly, defendant has filed an “unopposed”
               18     motion for a “pre-plea pre-sentencing report” so that he may determine what his sentencing
               19     “guideline range will be prior to pleading guilty. . .” (ECF No. 35).
               20             Although defendant claims his motion is “unopposed,” the court will grant the government
               21     seven (7) days to file its opposition, if any, to defendant’s motion. Thereafter, defendant shall
               22     have three (3) days to file a reply.
               23     ...
               24     ...
               25     ...
               26     ...
               27     ...
               28     ...

James C. Mahan
U.S. District Judge
                1            Accordingly,
                2            IT IS HEREBY ORDERED that the government may file an opposition to defendant’s
                3     motion for a “pre-plea pre-sentencing report” (ECF No. 35) no later than seven (7) days from the
                4     date of this order. Defendant may file a reply within three (3) days thereafter.
                5            DATED December 7, 2018.
                6                                                   __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
